Exhibit 99.1 Investor Contact: Press Contact: Steve Kunszabo Jessica Yingling Organovo Holdings, Inc. Little Dog Communications +1 (858) 224-1092 +1 (858) 480-2411 skunszabo@organovo.com jessica@litldog.com ORGANOVO ANNOUNCES FISCAL FIRST-QUARTER 2018 RESULTS; COMPANY AFFIRMS FULL-YEAR FISCAL 2018 OUTLOOK SAN DIEGO – August 9, 2017 – Organovo Holdings, Inc. (NASDAQ:ONVO) (“Organovo”) today reported financial results for the fiscal first quarter of 2018 and affirmed its full-year fiscal 2018 outlook.Organovo reported fiscal first-quarter total revenue of $1.0 million, which consisted largely of product and service revenue(1).Total revenue increased 11 percent versus the comparable period of fiscal 2017.Net loss was $10.1 million, or $0.10 per share, for the fiscal first quarter of 2018, as compared to $8.8 million, or $0.09 per share, for the fiscal first quarter of 2017.Negative Adjusted EBITDA(2) for the first quarter was $7.5 million, as compared to $7.1 million for the prior-year period. “We’re tracking to our plan through the first quarter of fiscal 2018, delivering total revenue that was in-line with our outlook and affirming our guidance across the board,” said Taylor J. Crouch, CEO, Organovo.“We continued to see a healthy balance of new sales and repeat business during the period, with nearly 70% of orders for tissue research services coming from existing clients as we more deeply engage our customers.Demand for compound screening in disease models is growing, with new applications frequently emerging as clients seek novel solutions in their drug discovery workflow.Beyond recognized areas such as liver fibrosis and non-alcoholic steatohepatitis (“NASH”), recent exploratory applications include Hepatitis B and RNA therapeutics.These are all good leading indicators of broader adoption as we seek to move customers to routine use of our solutions.” Crouch continued, “In the therapeutics space, we continue to successfully achieve key objectives as we advance our liver therapeutic tissue.Our bioprinted liver tissues are now thriving 90 days post-implantation in animal models, triple the duration of our earliest preclinical studies. Importantly, we’ve continued to observe strong synthetic function and meaningful improvement in liver health for treated animals.During fiscal 2018, we’ll continue to conduct pre-GLP studies in small animal disease models for our target indications and take preliminary steps to seek orphan designation in the U.S.”
